Citation Nr: 1105410	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 8, 2006, 
for the award of a 50 percent rating for PTSD.

3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea, claimed as 
secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 
1985 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in May 2005 and May 2007 
by the Department of Veterans Affairs (VA), Regional Office (RO), 
in Oakland, California.

Relevant to the Veteran's claim of entitlement to service 
connection for sleep apnea, the Board observes that he originally 
filed his claim for service connection for such disorder in April 
2004 and an August 2004 rating decision initially denied such 
claim.  Thereafter, the Veteran submitted a statement in 
September 2004, within one year of the August 2004 denial.  The 
September 2004 statement, which the RO construed as a new claim, 
was adjudicated in the May 2005 rating decision on appeal.  
However, in connection with the Veteran's September 2004 
submission, he identified treatment records relevant to his 
claimed sleep apnea and, subsequently, VA treatment records 
reflecting a diagnosis of sleep apnea were obtained.  Thereafter, 
in the May 2005 rating decision on appeal, the additional 
evidence was considered.  As set forth in 38 C.F.R. § 3.156(b), 
when new and material evidence is received prior to the 
expiration of the appeal period, it will be considered as having 
been filed in connection with the claim which was pending at the 
beginning of the appeal period.  As evidence accompanying the 
Veteran's September 2004 statement qualifies as new and material 
evidence, such must be considered as having been filed in 
connection with the Veteran's original claim and, therefore, the 
Board finds that the Veteran's claim of entitlement to service 
connection for sleep apnea has been pending since VA received his 
original claim in April 2004.  See Roebuck v. Nicholson, 20 Vet. 
App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 
161-62 (1999).

An August 2004 rating decision denied service connection for 
bilateral hearing loss and tinnitus.  As discussed in the 
preceding paragraph, the May 2005 rating decision denied service 
connection for sleep apnea.  Additionally, a May 2007 rating 
decision increased the Veteran's evaluation for PTSD to 50 
percent, effective September 8, 2006, and denied service 
connection for chronic fatigue.  In a February 2009 decision, the 
Board denied a rating in excess of 50 percent for PTSD and an 
effective date prior to September 8, 2006, for the award of such 
disability rating.  The Board also remanded the Veteran's claims 
of entitlement to service connection for bilateral hearing loss, 
tinnitus, sleep apnea, and chronic fatigue.  

Thereafter, the Veteran appealed the Board's denial of his claims 
regarding PTSD to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in December 2009, the Court 
granted a Joint Motion for an Order Vacating and Remanding the 
February 11, 2009, Board Decision and Incorporating the Terms of 
this Remand (Joint Motion) that requested the Board's decision as 
to the denials of a rating in excess of 50 percent for PTSD and 
an effective date prior to September 8, 2006, for the award of 
such disability rating be vacated.  As such, these issues now 
return to the Board for further appellate review; however, as 
further development is necessary regarding these claims, they are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

Pertinent to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, service 
connection was granted in an August 2010 rating decision.  
Therefore, as such is a full grant of the benefits sought on 
appeal, these issues are no longer in appellate status.

Regarding the issues of entitlement to service connection for 
sleep apnea and chronic fatigue, the development as requested in 
the February 2009 Board remand has been completed and such issues 
now return for appellate consideration.  As will be further 
discussed herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand orders 
and no further action is necessary in this regard.  See D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The Veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge sitting at the RO in November 
2008; a transcript of the hearing has been associated with the 
Veteran's claims file.

In November 2010, the Veteran submitted additional evidence 
relevant to the claims on appeal and waived AOJ consideration of 
such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board 
may properly consider the newly received evidence.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.  The Veteran's chronic fatigue is attributed to a known 
clinical diagnosis of sleep apnea and is not shown to be causally 
or etiologically related to any disease, injury, or incident of 
service.
 
3.  Sleep apnea is not shown to be caused or aggravated by 
service-connected PTSD.





CONCLUSIONS OF LAW

1.  Chronic fatigue was not incurred in or aggravated by service, 
nor is it shown to be due to undiagnosed illness as a result of 
service in the Southwest Asia Theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2010).

2.  Sleep apnea is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006), (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, as relevant to the 
Veteran's claim of entitlement to service connection for chronic 
fatigue, a January 2007 letter, sent prior to the initial May 
2007 rating decision, advised the Veteran of the evidence and 
information necessary to substantiate his service connection 
claim, as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Additionally, such 
letter informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman, supra.  

Pertinent to the Veteran's claim of entitlement to service 
connection for sleep apnea, a May 2004 letter, sent prior to the 
initial May 2005 rating decision, advised the Veteran of the 
evidence and information necessary to substantiate his service 
connection claim on a direct basis, as well as his and VA's 
respective responsibilities in obtaining such evidence and 
information.  A March 2009 letter also informed him of the 
information and evidence necessary to substantiate his service 
connection claim on a secondary basis.  Additionally, a March 
2006 letter and the March 2009 letter advised the Veteran of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra.  The Board notes that, while the March 2006 and March 2009 
letters were issued after the initial May 2005 rating decision, 
the United States Court of Appeals for the Federal Circuit has 
held that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a statement 
of the case could constitute a readjudication of the Veteran's 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In 
the instant case, after the March 2006 and March 2009 letters 
were issued, the Veteran's claim was readjudicated in the July 
2006 statement of the case as well as the March 2008 and August 
2010 supplemental statements of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment 
and personnel records, VA treatment records, and Social Security 
Administration (SSA) records have been obtained and considered.  
The Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  Additionally, he 
was afforded VA examinations in February 2010 in order to 
adjudicate his service connection claims.  In this regard, the 
Board finds that the proffered opinions regarding the etiology of 
the Veteran's chronic fatigue and sleep apnea were based on an 
interview with the Veteran, a review of the record, and a full 
examination.  Moreover, the examiner offered clear conclusions 
with supporting data as well as a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions").  As such, the Board finds that the opinions proffered 
by the February 2010 VA examiner are sufficient to decide the 
Veteran's claims.

The Board notes that the Veteran's claims were remanded in 
February 2009 in order to afford him appropriate VCAA notice as 
to the secondary aspect of his sleep apnea claim, obtain 
outstanding treatment and SSA records, and afford him VA 
examinations with opinions.  As such directives have been 
substantially complied with, as discussed in the preceding 
paragraphs, no further action is necessary in this regard.  See 
D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Fatigue

At the Veteran's November 2008 Board hearing and in documents of 
record, he contends that he currently suffers from chronic 
fatigue as a result of his military service, to include as due to 
an undiagnosed illness contracted during his service in Southwest 
Asia as a result of exposure to burning oil and Anthrax shots.  
Therefore, he claims that service connection for chronic fatigue, 
to include as due to an undiagnosed illness, is warranted.

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Subject to various conditions, service connection may also be 
granted for a disability due to a qualifying chronic disability 
of a Veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War provided that such 
disability became manifest during either active service in the 
Southwest Asia Theater of Operations during the Persian Gulf War 
or to a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 31, 
2011, and by history, physical examination, and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A chronic qualifying disability means a chronic disability 
resulting from an  (A) undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) 
any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained 
chronic multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317 
(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic.  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest. 38 
C.F.R. § 3.317 (a)(4).

A chronic disability resulting from an undiagnosed illness shall 
be rated using the evaluation criteria from part 4 for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. § 3.317 
(a)(5).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, and mental disorders.  
38 C.F.R. § 3.317 (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
the Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

As an initial matter, the Board notes that the Veteran had active 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Specifically, his service personnel records 
show that he served in such theater of operations from January 
1991 to June 1991.  However, his service treatment records are 
negative for any complaints, treatment, or diagnoses referable to 
chronic fatigue.

The Veteran's post-service VA treatment records reflect 
complaints of chronic fatigue.  Additionally, in May 2007, 
chronic fatigue was included in the Veteran's assessment.

However, at the Veteran's February 2010 VA examination, after 
interviewing the Veteran, reviewing the record, and conducting a 
full examination, the examiner opined that the Veteran's chronic 
fatigue is related to obstructive sleep apnea and not from 
chronic fatigue syndrome.  He noted that the Center for Disease 
Control and Prevention (CDC) lists their abridged version and 
diagnosis of chronic fatigue syndrome which was first recognized 
in 1988.  Conditions that exclude chronic fatigue syndrome 
include severe obesity as well as any conditions that interfere 
with normal function such as obstructive sleep apnea.  The 
examiner indicated that the CDC stated that "[a]ny active 
medical condition that may explain the presence of chronic 
fatigue such as untreated hypothyroidism, sleep apnea and 
narcolepsy and iatrogenic condition such as side effects of 
medications."

The examiner further stated that, in response to the question of 
whether the Veteran's chronic fatigue syndrome is attributable to 
a diagnosed underlying condition, the Veteran's complaints of 
sleep apnea are the cause of his fatigue syndrome and reflect 
consideration towards that end of treatment which has been 
heretofore only partially beneficial to the Veteran.  He also 
stated that the Veteran's condition of sleep apnea was caused by 
obesity.  It was considered that it may be related to tonsillar 
hypertrophy, however, following an operative procedure, this has 
not benefitted the Veteran.  

Therefore, based on the February 2010 VA examiner's opinion, the 
Board finds that the Veteran's chronic fatigue is attributed to a 
known clinical diagnosis of sleep apnea, which is in turn caused 
by obesity, and is not shown to be causally or etiologically 
related to any disease, injury, or incident of service.  In this 
regard, as will also be discussed below, sleep apnea, which is 
the cause of the Veteran's chronic fatigue, is caused by obesity 
and is not related to the Veteran's PTSD, as he has claimed.  The 
Board finds the February 2010 VA examiner's opinion most 
probative in this matter as he offered clear conclusions and 
supporting data as well as a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  
Specifically, the examiner interviewed the Veteran, reviewed the 
record, and conducted a full examination prior to offering his 
opinion.  Moreover, he cited to current medical literature in 
rendering his opinion and offered a full rationale in 
explanation.  Therefore, the Board accords great probative weight 
to the February 2010 VA examiner's opinion.

The Board notes that the Veteran has contended on his own behalf 
that his chronic fatigue is related to his military service, to 
include his service in Southwest Asia.  Lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and a mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).   

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's chronic fatigue 
and any instance of his military service to be complex in nature.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  Additionally, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  
While the Board recognizes that such single judge decisions carry 
no precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his feelings of 
fatigue, the Board accords his statements regarding the etiology 
of such disorder little probative value as he is not competent to 
opine on such a complex medical question.  Specifically, where 
the determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. West, 
12 Vet. App. 460, 465 (1999).  The Veteran has offered only 
conclusory statements regarding the relationship between his 
chronic fatigue and his military service.  In contrast, the 
February 2010 VA examiner took into consideration all the 
relevant facts in providing an opinion, to include the Veteran's 
current medical condition, which includes diagnoses of obesity 
and  sleep apnea.  Therefore, the Board accords greater probative 
weight to the February 2010 VA examiner's opinion.

Additionally, the Board observes that the Veteran has not alleged 
a continuity of chronic fatigue symptomatology since his military 
service.  Rather, he simply contends that such is related to his 
service in Southwest Asia, to include exposure to burning oil and 
Anthrax shots.  However, as previously discussed, the Board finds 
that the Veteran is not competent to render an opinion regarding 
the etiology of his chronic fatigue as such is a complex medical 
question.  Therefore, based on the competent and probative 
February 2010 VA examiner's opinion, the Board finds that service 
connection is not warranted for chronic fatigue as such is 
attributed to a known clinical diagnosis of sleep apnea and is 
not shown to be causally or etiologically related to any disease, 
injury, or incident of service.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for chronic fatigue.  As such, 
that doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.


Sleep Apnea

The Board notes that the Veteran does not allege, nor does the 
record reflect, that he first manifested sleep apnea during 
service or that such is otherwise related to service on a direct 
basis.  In this regard, the Veteran's service treatment records 
are negative for complaints, treatment, or diagnoses referable to 
sleep apnea or difficulty sleeping.  In fact, July 1990, May 
1991, and April 1996 Report of Medical History forms reveal that 
the Veteran denied frequent trouble sleeping.  Rather, at his 
November 2008 Board hearing and in documents of record, the 
Veteran has claimed that his service-connected PTSD has caused or 
aggravated his sleep apnea in that his continuous positive airway 
pressure (CPAP) machine that he uses to control such disorder 
reminds him of the gas mask that he wore during service and 
triggers his PTSD symptomatology.  See Robinson v. Shinseki, 557 
F.3d 1355, 1361 (2008) (claims which have no support in the 
record need not be considered by the Board as the Board is not 
obligated to consider "all possible" substantive theories of 
recovery.  Where a fully developed record is presented to the 
Board with no evidentiary support for a particular theory of 
recovery, there is no reason for the Board to address or consider 
such a theory).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, effective 
October 10, 2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b).  Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds that 
the new provisions amount to a substantive change to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not 
require the establishment of a baseline level of disability 
before an award of service connection may granted.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

VA treatment records reflect that in 2004 the Veteran was being 
treated for sleep apnea.  It was noted that the condition was of 
such a severity so as to prevent him from being a truck driver 
due to daytime somnolence.  VA treatment records dated from such 
time to the present continue to reflect a diagnosis of sleep 
apnea and treatment for such disorder.  Additionally, in June 
2004, the Veteran underwent a sleep study, which revealed severe 
sleep apnea.  The physician indicated that the Veteran's body 
mass index was about 38 and he had significant enlargement of 
both tonsils.  The Veteran was advised that, with removal of the 
tonsils, there was a good chance that his sleep apnea symptoms 
would resolve.  As such, the Veteran was assessed with sleep 
apnea due to enlarged bilateral tonsils.  It was noted that there 
was no clinical evidence of hypothyroidism or acromegaly.  The 
Veteran's body mass index was 39.2 and there was no improvement 
with CPAP during sleep study.  It was observed that the Veteran 
had sleep apnea with hypersomnolence limiting safe driving and 
thus he was unemployable and, therefore, disabled for six months.  
It was further noted that the Veteran's insomnia was due to 
obstructive sleep apnea and elements of PTSD given dreams 
disturbing steady sleep.

A December 2004 statement from the Veteran's spouse reflects that 
the Veteran has problems breathing during the night and does not 
sleep well.

An October 2005 VA treatment record reveals that the Veteran had 
sleep apnea was currently on CPAP without much improvement.  It 
was noted that he was referred to surgery for possible 
tracheostomy.  The Veteran indicated that he wished to wait until 
February before finalizing his decision regarding surgery as he 
was concerned about the possible complications such as bleeding 
and possibility of a permanent trach.  It was observed that, in 
the meantime, the Veteran would attempt to lose weight.  In 
October 2006, it was observed that the Veteran continued to use 
CPAP every night.  He indicated that it bothered him when using 
the CPAP due to the fact that the mask reminds him of the bad 
experience of the "gas mask" used in the military.  The Veteran 
reported that it aggravated his PTSD, but he still used the 
machine because it helped him sleep.

At the February 2010 VA examination, the Veteran was diagnosed 
with obstructive sleep apnea.  The examiner noted that the 
Veteran had been treated through the VA system since 2004 for 
sleep apnea and provided a synopsis of his treatment as described 
above.  

Therefore, the Board finds that the Veteran has a current 
diagnosis of obstructive sleep apnea.  As such, the remaining 
inquiry is whether such disorder is caused or aggravated by his 
service-connected PTSD.

In this regard, the February 2010 VA examiner, after interviewing 
the Veteran, reviewing the record, and conducting a full 
examination, opined that the Veteran's obstructive sleep apnea is 
due to medical factors that relate to the Veteran's obesity, and 
is unrelated and least likely as not due to his PTSD.  The 
examiner further determined that the Veteran's obstructive sleep 
apnea is linked to his morbid obesity and not airway obstruction 
due to tonsillar hypertrophy as he had a tonsillectomy and 
uvulopalatopharyngoplasty without significant improvement.  He 
also stated that the Veteran's condition of sleep apnea was 
caused by obesity.  It was considered that it may be related to 
tonsillar hypertrophy, however, following an operative procedure, 
this has not benefitted the Veteran.  The examiner indicated that 
that the Veteran's psychiatric conditions of PTSD and depression 
may impact his overall degree of fatigability; however, he opined 
that the Veteran's PTSD has not caused, worsened, or aggravated 
his obstructive sleep apnea.  Rather, he indicated that the 
Veteran will need to lose weight in order to improve his success 
with his sleep apnea.

Therefore, based on the February 2010 VA examiner's opinion, the 
Board finds that the Veteran's sleep apnea is due to his obesity 
and is not caused or aggravated by his service-connected PTSD.  
The Board finds the February 2010 VA examiner's opinion most 
probative in this matter as he offered clear conclusions and 
supporting data as well as a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  
Specifically, the examiner interviewed the Veteran, reviewed the 
record, and conducted a full examination prior to offering his 
opinion.  Therefore, the Board accords great probative weight to 
the February 2010 VA examiner's opinion.

The Board notes that the Veteran has contended on his own behalf 
that his sleep apnea is the result of his PTSD.  However, for 
similar reasons as articulated in the preceding section, the 
Board finds that the Veteran, as a layperson, is not competent to 
offer an opinion regarding the relationship between his PTSD and 
sleep apnea as such is a complex medical question.  See 
Woehlaert, supra.  Moreover, the Veteran has only offered a 
conclusory statement regarding such potential relationship.  In 
contrast, the February 2010 VA examiner took into consideration 
all the relevant facts in providing an opinion, to include the 
Veteran's current medical condition, which includes his diagnosis 
of obesity.  Therefore, the Board accords greater probative 
weight to the February 2010 VA examiner's opinion.

Consequently, based on the competent and probative February 2010 
VA examiner's opinion, the Board finds that service connection is 
not warranted for sleep apnea as such is not shown to be caused 
or aggravated by service-connected PTSD..

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for sleep apnea.  As such, that 
doctrine is not applicable in the instant appeal, and his claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for chronic fatigue, to include as due to an 
undiagnosed illness, is denied.

Service connection for sleep apnea, claimed as secondary to PTSD, 
is denied.


REMAND

Relevant to the Veteran's claims for a rating in excess of 50 
percent for PTSD and an effective date prior to September 8, 
2006, for the award of such disability rating, the Board finds 
that a remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

With respect to both issues, the Joint Motion determined that the 
Board failed to satisfy its duty to assist the Veteran in not 
obtaining outstanding SSA records and failed to provide adequate 
reasons and bases for its decision.  With regard to the latter 
failure, the Joint Motion specifically noted that the Board 
determined that the Veteran did not have "an inability to 
establish and maintain effective relationships;" however, the 
Board failed to discuss the June 2006 VA examiner's findings that 
the Veteran's "interpersonal relationships, currently, are poor, 
as he cannot converse and his concentration is decreased to the 
point where it is difficult for him to focus."  

The Board observes that, following the issuance of the February 
2009 decision, the Veteran's SSA records were obtained and are 
currently of record.  However, also since such time, the Veteran 
has submitted evidence demonstrating a possible increase in 
severity of his PTSD since his most recent VA examination in 
February 2007.  Specifically, since such time, August 2009 and 
September 2010 VA treatment records reflect a diagnosis of severe 
PTSD that renders the Veteran unemployable.  Additionally, such 
records reflect the assignment of a Global Assessment of 
Functioning (GAF) score that is more severe than that assigned at 
his February 2007 VA examination.  Therefore, a remand is 
necessary in order to schedule the Veteran for appropriate VA 
examinations in order to assess the current nature and severity 
of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a total disability due to 
individual unemployability as a result of service-connected 
disabilities (TDIU) claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Id.  In the instant case, the Veteran is currently unemployed.  
Additionally, VA treatment records dated in August 2009 and 
September 2010 reflect that the Veteran's PTSD renders him 
unemployable.  Accordingly, the issue of entitlement to a TDIU 
has been raised by the evidence of record in this case.  While 
the Board has jurisdiction over such issue as part and parcel of 
the Veteran's increased rating claim, further development is 
necessary for a fair adjudication of the TDIU aspect of such 
claim.  In this regard, upon remand, the AOJ should conduct all 
appropriate development, to include providing the Veteran with a 
VCAA-compliant notice as to a TDIU, obtaining any outstanding 
treatment records referable to his service-connected 
disabilities, and securing an opinion as to the effect his 
service-connected disabilities, to specifically include his PTSD, 
have on his employability.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  

Additionally, while on remand, any outstanding treatment records 
from the Central California VA Healthcare System dated from 
February 2009 to the present and the Fresno, California, Vet 
Center should be obtained for consideration in the Veteran's 
appeal.

With respect to the Veteran's claim for an effective date prior 
to September 8, 2006, for the award of a 50 percent disability 
rating for his PTSD, the Board finds that such is inextricably 
intertwined with his claim of entitlement to a rating in excess 
of 50 percent for PTSD.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a Veteran's claim for the second 
issue).  Therefore, consideration of this issue is deferred.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to a TDIU.

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
service-connected disabilities, to include 
PTSD.  After securing any necessary 
authorization from him, obtain all identified 
treatment records, to include those from the 
Central California VA Healthcare System dated 
from February 2009 to the present and the 
Fresno Vet Center not already contained in 
the claims file.  All reasonable attempts 
should be made to obtain any identified 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his PTSD.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  The 
examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected PTSD.  In this 
regard, the examiner is specifically 
requested to comment on the June 2006 VA 
examiner's findings that the Veteran's 
"interpersonal relationships, currently, are 
poor, as he cannot converse and his 
concentration is decreased to the point where 
it is difficult for him to focus," and offer 
an opinion regarding whether the Veteran's 
PTSD renders him unable to establish and 
maintain effective relationships.  

The examiner should also be requested to 
render an opinion as to whether the Veteran 
is unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities, i.e., PTSD, 
hearing loss, and tinnitus, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.

All opinions expressed should be accompanied 
by supporting rationale.   

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include consideration of a TDIU per Rice, 
supra.  If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


